     Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                   PageID.1   Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN


SHARINA JONES, Individually,             :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :               Case No. 1:18-cv-13890
                                         :
WENONAH PARK PROPERTIES, INC.            :
A Domestic Corporation                   :
                                         :
             Defendant.                  :
_______________________________________/ :

                                           COMPLAINT


         Plaintiff, Sharina Jones (hereinafter “Plaintiff”), hereby sues the Defendant, Wenonah Park

Properties, Inc, a Domestic Corporation (hereinafter “Defendant”), for Injunctive Relief, and

attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. §12181 et seq. (“ADA”), and for damages pursuant to the Michigan Persons With

Disabilities Civil Rights Act (“PDCRA”), MCL 37.1101 et. seq. In support thereof, Plaintiff states:

1.       This action is brought by Sharina Jones pursuant to the enforcement provision of the

Americans With Disabilities Act of 1990 (“ADA”), 42 U.S.C. 12188(a) and the Michigan Persons

with Disabilities Civil Rights Act (“PDCRA”), MCL 37.1101 et. seq., against the owners and/or

operators of the Doubletree Hotel.

2.       This Court has jurisdiction pursuant to the following statutes:

                a.      28 U.S.C. §1331, which governs actions that arise from the Defendant’s

         violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq. See

         also 28 U.S.C. §2201 and §2202.
     Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                 PageID.2     Page 2 of 8



                b.      28 U.S.C. §1331, which gives District Courts original jurisdiction over civil

         actions arising under the Constitution, laws or treaties of the United States; and

                c.      28 U.S.C. §1343 (3) and (4), which gives District Courts jurisdiction over

         actions to secure civil rights extended by the United States government.

3.       Venue is proper in this judicial district and division. Defendant does business in the State

of Michigan, and all of the acts of discrimination alleged herein occurred in this judicial district

and division.

                                              PARTIES

4.       Plaintiff Sharina Jones is a resident of Genesee County, uses a wheelchair, and is an

individual with a disability within the meaning of ADA, 42 U.S.C. 12102(2), 28 C.F.R. 36.104,

and MCL 31.1103

5.       Plaintiff Sharina Jones is substantially limited in performing one or more major life

activities, including but not limited to, walking and standing.

6.       Plaintiff Sharina Jones, a Gold Card Hilton member, has been to the Doubletree Hotel,

located at 1 Wenonah Park Place, Bay City, MI.

7.       Plaintiff Sharina Jones was a patron at the Doubletree Hotel from July 7, 2018 to July 8,

2018.

8.       Doubletree Hotel is a place of public accommodation within the meaning of Title III of the

ADA, 42 U.S.C. 12181, 28 C.F.R. 36.104, and MCL 37.1301.

9.       Defendant owns, leases, leases to, or operates Doubletree Hotel and is responsible for

complying with the obligations of the ADA and the PDCRA.




                                                   2
  Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                   PageID.3      Page 3 of 8




                                              COUNT I

                                   VIOLATION OF THE ADA

10.     Plaintiff realleges paragraphs one (1) through eleven (9) of this Complaint and

incorporates them here as if set forth in full.

11.     Plaintiff lives near the property, has visited the property which forms the basis of this

lawsuit, has been back to the property since then, and has plans to return in March 2019 to avail

herself of the goods and services offered to the public at the property.

12.     There are numerous architectural barriers present at Doubletree Hotel that prevent and/or

restrict access by Plaintiff, in that several features, elements, and spaces of Doubletree Hotel are

not accessible to or usable by Plaintiff, as specified in 28 C.F.R 36.406 and the Standards for

Accessible Design, 28 C.F.R., Pt. 36, Appendix A (‘the Standards”).

13.     Elements and spaces to which there are barriers to access at Doubletree Hotel include, but

are not necessarily limited to:

        a.      Defendant offers Executive King Suites to able bodied patrons, but doesn’t offer

the same type of room to individuals in a wheelchair.

        b.      Defendant offers Executive Suites to able bodied patrons, but doesn’t offer the

same type of room to individuals in a wheelchair.

        c.      Defendant offers able bodied patrons with better view hotel rooms than the ones

they offer to individuals in a wheelchair.

        d.      Defendant discriminates against disabled individuals by allowing them to reserve

an executive accessible room, but then informs them no such room exist when they try to check

in to get their reserved room.
                                                  3
  Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                   PageID.4      Page 4 of 8



       e.      There is an excessively high transition on the accessible route from the accessible

parking to the entrance that creates a dangerous condition for an individual in a wheelchair.

       f.      There are no operational pool lifts for a disabled individual to utilize in order to

access the pool.

14.    The discriminatory violations described in paragraph 13 of this Complaint were

personally encountered by Plaintiff. The Plaintiff has been denied the benefits of, services,

programs and activities of the Defendant’s building and facilities, and has otherwise been

discriminated against and damaged by the Defendant because of the Defendant’s ADA

violations, as set forth above.

15.    The Plaintiff will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein. The Plaintiff has been denied access

to, and has been denied the benefits of services, programs and activities of the Defendant’s

buildings and its facilities, the opportunity to use such elements, and has otherwise been

discriminated against and damaged by the Defendant because of the Defendant’s ADA

violations, as set forth above.

16.    Plaintiff has standing to sue for every barrier to access for the mobility-impaired that

exists on the subject premises. Sharina Jones has standing to require that all barriers to access on

the property for the mobility-impaired are corrected, not merely only those Sharina Jones

personally encountered.

17.    Defendants' failure to remove the architectural barriers identified in paragraph thirteen

(13) constitutes a pattern or practice of discrimination within the meaning of 42 U.S.C. 12188

(b)(1)(B)(i) and 28 C.F.R. 36.503 (a).


                                                  4
  Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                   PageID.5      Page 5 of 8



18.    It would be readily achievable for the Defendant to remove the architectural barriers

identified above and to modify their policies of discrimination.

19.    Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that

have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant’s place of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one

which was designed and constructed for first occupancy subsequent to January 26, 1993, as

defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to and

useable by individuals with disabilities as defined by the ADA.

20.    The Defendant has discriminated against Plaintiff by denying her access to, and full and

equal enjoyment of, the goods, services, facilities, privileges, advantages and/or accommodations

of the buildings, as prohibited by 42 U.S.C. § 12182 et seq. and 28 CFR 36.302 et seq

21.    Defendant continues to discriminate against the Plaintiff by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to

afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities.

22.    Sharina Jones has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this property as described,

but not necessarily limited to, the allegations in paragraph 13 of this Complaint. Plaintiff has


                                                  5
  Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                     PageID.6       Page 6 of 8



reasonable grounds to believe that she will continue to be subjected to discrimination in

violations of the ADA by the Defendants.

23.     Plaintiff is aware that it will be a futile gesture to re-visit the property until it becomes

compliant with the ADA, unless she is willing to suffer further discrimination.

24.     Plaintiff is without an adequate remedy at law and is suffering irreparable harm. Plaintiff

has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

25.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiffs or waived by the Defendant.

26.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to make the property readily

accessible and useable to the Plaintiff and all other persons with disabilities as defined by the

ADA; or by closing the facility until such time as the Defendant cures its violations of the ADA.

                                              COUNT II

                                  VIOLATION OF THE PDCRA

27.     Plaintiff realleges paragraphs one (1) through twenty-six (26) of this Complaint and

incorporates them here as if set forth in full.

28.     The Defendant has discriminated against Plaintiff by denying her the full and equal

enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a

place of public accommodation because of a disability, as prohibited by MCL 37.1302.


                                                   6
  Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                  PageID.7      Page 7 of 8



29.    Plaintiff has desired and attempted to enjoy the goods and services at the property as a

patron. She has been prevented from doing so due to the existing architectural barriers at the

property. As a result, she has been distressed and inconvenienced thereby, and is entitled to

monetary damages for her injuries, as provided for in MCL 37.1606.

30.    As a result of being denied full access to the property, Plaintiff has suffered, and will

continue to suffer, emotional distress, humiliation, anxiety, anger, a loss of enjoyment of life, and

other consequential and incidental damages.

                                     PRAYER FOR RELIEF

32.    Because Defendant has engaged in the acts and practices described above, Defendant has

violated the law as alleged in this Complaint and unless restrained by this Honorable Court,

Defendant will continue to violate the Constitution and laws of the United States of America, and

the State of Michigan, and will cause injury, loss and damage to the Plaintiff, and all others so

similarly situated.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Declare that Defendant has violated title III of the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq, 28 C.F.R. pt. 36, and the Michigan Persons With Disabilities

Civil Rights Act (“PDCRA”), MCL 37.1101 et. seq.

               i.      by failing to bring Doubletree Hotel into compliance with the Standards

               where it is readily achievable to do so; and

               ii.     by failing to take other readily achievable measures to remove

               architectural barriers to access when it is not readily achievable to comply fully

               with the Standards.

       B.      Order Defendant:
                                                 7
  Case 1:18-cv-13890-TLL-PTM ECF No. 1 filed 12/14/18                   PageID.8      Page 8 of 8



              i.      to make all readily achievable alterations to the facility; or to make such

              facility readily accessible to and usable by individuals with disabilities to the extent

              required by the ADA;

              ii.     to make reasonable modifications in policies, practices or procedures, when

              such modifications are necessary to afford all offered goods, services, facilities,

              privileges, advantages or accommodations to individuals with disabilities

       C.     Award damages to Sharina Jones who has been aggrieved and injured by the

illegal acts of discrimination committed by Defendant;

       D.     Award attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205 and MCL 37.1606.

       E.     Order such other appropriate relief as the interests of justice may require.

                                             Respectfully Submitted,



                                              By: /s/ Pete M. Monismith_________
                                              Pete M. Monismith, Esq.
                                              3945 Forbes Ave., #175
                                              Pittsburgh, PA 15213
                                              Ph: 724-610-1881
                                              Fax: 412-258-1309
                                              Pete@monismithlaw.com
                                              MI Bar P78186




                                                 8
